DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 – 28 are pending.
Claims 1 – 28 are rejected.
Specification
The disclosure is objected to because of the following informalities: page 11 paragraph [0042] of list “156” as a recycle stream.  However, on page 17 paragraph [0063] “156’ is identified as a CO2 absorber.  A review of the Figure supports “156” as a structure and not a stream.  
Appropriate correction is required.
Claim Objections
Claim 7 is objected to because of the following informalities: line 3 after “component” seem to have omitted the word “interaction” before “term”.  Appropriate correction is required.
Claim 22 is objected to because of the following informalities: line 3 after “component” seem to have omitted the word “interaction” before “term”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 -28 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 1 recites the limitation "the feed stream" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Each new element in a process claims should first be introduced as subject of its own clause i.e. “a container,” “ a base,” etc.  In this instance “feed stream” appears to be an element of its own clause because it is being named for the  first time, and has something done to it.  It is suggested that the claim be amended to as follows: “reacting a feed stream…”. 
Claim 1 recites the limitation “at least one interaction term” line 32 of claim 1.  Specifically, the expression “interaction term” is vague and lacks clarity.  The expression “interaction term” leaves the reader in doubt as to the meaning of the technical features to which it is refers, for this reason the claims fails to distinctly claim the subject matter of the invention.  It is note that this expression is found in claims 4, 7, 8, 19, 21, 22 and 23.  It is suggested that the claim 1 may include the following langrage: “at least one interaction term that represents the interrelations of two or more operating conditions”.  The Examiner found support on page 6 paragraph [0019].
Claim 5 recites the limitation "the second first formula" in lines 1 to 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the tail gas slip stream" in in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the second first formula" in lines 1 to 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "the feed stream" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Each new element in a process claims should first be introduced as subject of its own clause i.e. “a container,” “ a base,” etc.  In this instance “feed stream” appears to be an element of its own clause because it is being named for the  first time, and has something done to it.  It is suggested that the claim be amended to as follows: “reacting a feed stream…”. 
Claim 24 recites the limitation “at least one interaction term” line 13 of claim 24.  Specifically, the expression “interaction term” is vague and lacks clarity.  The expression “interaction term” leaves the reader in doubt as to the meaning of the technical features to which it is refers, for this reason the claims fails to distinctly claim the subject matter of the invention.  It is note that this expression is found in claims 25 - 28.  It is suggested that the claim 24 may include the following langrage: “at least one interaction term that represents the interrelations of two or more operating conditions”.  The Examiner found support on page 6 paragraph [0019].
Claims 2 – 23 and 25 – 28 are rejected for being dependent upon a rejected base claim.
Allowable Subject Matter
Claims 1 and 24 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action.
Claims 2 – 23 and 25 - 28 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record teaches of suggest a motivation for a method of monitoring flammability of various streams during vinyl acetate production; wherein the approach to the flammability limit and the flammability limit formula includes at least one interaction term.
EP 085453 (Anderson) is the closest prior art.  Anderson relates to a process for operating a vinyl acetate plant, in which plant gaseous oxygen, acetic acid, and ethylene are fed to a reactor, having an inlet and an outlet, to react therein to form vinyl acetate and waiter, wherein the unreacted gases from the outlet of the reactor are recycled to the inlet of the reactor and wherein a flammable limit is used as a shut-down signal for the process characterized in that the flammable limit is equal to the maximum concentration of oxygen which can safely comprise the inlet gas composition.  In the process of Anderson, the concentration of oxygen in the inlet gas composition is closely monitored and maintained at or near a threshold value.  A mathematical approximation is used to define this threshold value.  ( abstract, pp. 3, ln 5 – 54 & pp. 4, ln 16 – 39).  
However, the process of the instantly claimed invention differs from the monitoring of the flammable limit used by Anderson.  The measurement method used to monitor the flammability limit of the instantly claimed invention is that the minimum approach to the flammability limit and flammability limit formula includes at least one interaction term which allows for more accurate information.  Specifically, teaching that the flammability limit could be derived from the measurement of at least two operating conditions in relation to each other. 

Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. 9,573,877 (Vismans et al.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067. The examiner can normally be reached Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622